DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouliot (US 20180144369 A1).

Regarding claim 1, Pouliot teaches
A method comprising: 
detecting identities of occupants of a vehicle using any of a camera system, an audio system, a biometric sensing system, and a mobile device detection system in the vehicle; See at least FIG. 8 and [0060]-[0067] where identities of occupants of a vehicle are detected using various sensors 912a-m including a camera to capture images (camera system), a microphone to capture audio (audio system), and a wireless network node capable of identifying occupant’s portable computing devices (mobile device detection system). 
matching the detected identities to corresponding profiles of the occupants, wherein the profiles include permissions set by the occupants for collecting data about preferences of the occupants; See at least FIG. 8 and [0057]- [0067] where the vehicle database manager 820 may store occupant profile information such as occupation, identities, age, sex, biometric information authentication information, preferences, and other interests. “The vehicle database 816 can obtain occupant permissive access to the data collected by an occupant assistant in the vehicle by one or more techniques.” One technique including the occupant permitting the vehicle to collect and provide certain types of data to the vehicle database manager in exchange for an incentive to the occupant. The detected identities are matched to corresponding profiles of the occupants in which the occupant profile 974 contains occupant preference values which are populated and/or updated by the occupant assistant 904 or vehicle database manager 820.
 perceiving, based on the permissions in the profiles, preferences of the occupants for inputs received by the occupants, wherein the perceiving includes capturing responses of the occupants to the inputs using any of the camera system, a haptic sensing system, and an audio system in the vehicle, and wherein the perceiving further includes processing the responses using trained models; and See at least [0032]-[0033] where the “user interface devices receives and translate human input into a mechanical movement or electrical signal or stimulus.” The human input may be one or more of motion (e.g., body movement, body part movement, voice, touch, and/or physical interaction with the components of the vehicle 100. Also see at least [0080] where behavior of a given occupant may be predicted using one or more trained dynamic models such as predictive analytics. The predictive analysis approach may be carried out using, for example, linear regression models, machine learning techniques, neural networks, etc. Also see at least [0062]- [0076] where the occupant assistant 904 and/or 
adding the preferences to the profiles to provide content to the occupants based on the preferences stored in the profiles. See at least FIG. 9, [0065]- [0076], and [0097]- [0100] where occupant preference values are populated and/or updated (adding the preferences to the profiles) by the occupant assistant 904 or vehicle database manager 820 as the occupant operates the vehicle. Based on preferences stored in the profiles, the vehicle database manager may push advertising content from a vendor to qualifying or selected vehicles based on search criteria (preferences) specified by the occupant assistant. For example, upon request of an occupant of the family of four, the occupant assistant 904 may automatically make a reservation with the vendor (reserve the table).

Regarding claim 2, Pouliot teaches
The method of claim 1 further comprising presenting content to the occupants on a 
device in the vehicle based on the preferences stored in the profiles. See at least FIG.’s 9 & 11, [0068]- [0073], and [0118] where the user interface 920 receives user commands, user preferences, etc. to determine and select vehicle parameters such as navigation route selection. The user interface 920 may be a vehicle operational display 420 or a heads-up display 434 used to receive input from an occupant and provide output to the occupant. User preferences stored in the occupant profile may include waypoint preferences (see at least [0065]), and these preferences may be used to present content (possible routes, map, or other navigation information) to the occupant(s) provided by the map database manager 812.

Regarding claim 3, Pouliot teaches
The method of claim 1 further comprising suggesting a route for the vehicle based on the preferences stored in the profiles. See at least [0065]- [0072] where waypoint preferences may be stored in an occupant profile and those preferences may be used to suggest possible routes for the vehicle.

Regarding claim 4, Pouliot teaches
The method of claim 1 wherein the inputs include at least one of an object outside the vehicle and content being played in the vehicle. See at least [0067] where sensors 912a-m can include a camera to capture images of interior or exterior objects. Also see [0072]- [0073] where, based on preferences and the attractiveness of the response to the needs, specifications, or requirements of the occupant(s), a tailored subset of responses received from the vendors are presented to be viewed by the one or more occupants.

Regarding claim 5, Pouliot teaches
The method of claim 1 wherein the inputs include a billboard, a landmark, an object, or scenery surrounding the vehicle. See at least [0072] where the occupant assistant 904 may determine a current location of the vehicle, retrieve a selected occupant profile, and cause the map database manager 812 to search the map database 816 for specific information referenced in the selected occupant profile such as a restaurant, storefront, or point of interest within a defined spatial range of the vehicle.

Regarding claim 6, Pouliot teaches
The method of claim 1 further comprising creating a profile for one of the occupants not having a profile, receiving a permission setting from the one of the occupants, and perceiving preferences of the one of the occupants according to the permission setting. See at least [0060]- [0066] where an occupant is provided with an incentive in exchange for consenting to the vehicle collection and provision of certain types of data. According to this consent (permission setting), an occupant profile 974 is created using information sensed by the plurality of sensors 912a-m and the occupant’s preferences.

Regarding claim 7, Pouliot teaches
The method of claim 1 wherein when the inputs include an object outside the vehicle, 
the method further comprising identifying the object using a GPS location of the vehicle
wherein when the inputs include an object outside the vehicle, the method further 
comprising identifying either a map of surroundings of the vehicle or data of the surroundings 
collected by the camera system while the object is perceived. See at least [0063] where the automatic vehicle location system 908 is in communication with the satellite location system 912 (such as a Global Positioning System) to acquire current vehicle position coordinates. Also see at least [0067] where a plurality of sensors 912a-m can include a camera to capture images of exterior objects (data of the surroundings).

	Regarding claim 9, Pouliot teaches
	The method of claim 1 wherein when the inputs include content being played in the vehicle, the method further comprising: 
detecting an input from one of the occupants to a device playing the content; 
determining whether the one of the occupants likes or dislikes the content based on the input; See at least [0073]- [0078] where the occupant assistant 904 can provide vendor information to the occupant(s) in the vehicle such as recommending nearby restaurants capable of accommodating the occupant(s) preferences such as a family of four with two adults and two children. The occupant assistant 904 may determine that one of the occupants likes or dislikes the content based on an input from the occupant such as an occupant’s request to update the displayed navigation information to reflect a vendor location associated with the advertisement information, or requesting the occupant assistant 904 to reserve a table with the vendor.
collecting information about the content from the device or from an external source in response to the one of the occupants liking the content; and 
storing the information in the profile of the one of the occupants. See at least [0073]- [0078] where the vehicle database manager 820 may collect vendor information from the vendor server (external source) such as information about the goods or services purchased by the occupant(s). The collected information is stored in the profile of the one of the occupants in order to update the profile.

Regarding claim 11, Pouliot teaches
A system comprising: an identity detection system installed in a vehicle, the identity detection system configured to: detect identities occupants of the vehicle by recognizing any of faces, voices, fingerprints, or mobile devices of the occupants; and match the detected identities to corresponding profiles of the occupants, wherein the profiles include permissions set by the occupants for collecting data about preferences of the occupants; and a sensing system configured to, based on the permissions in the profiles: sense responses of the occupants to inputs received by the occupants in the vehicle using any of a camera system, a haptic sensing system, and an audio system installed in the vehicle; process the responses using trained models; detect preferences of the occupants for the inputs; and add the preferences to the profiles to provide content to the occupants based on the preferences stored in the profiles. See preceding logic for claim 1.

Regarding claim 12, Pouliot teaches
The system of claim 11 further comprising an infotainment system configured to present content to the occupants on a device in the vehicle based on the preferences stored 
in the profiles. See preceding logic for claim 2.

Regarding claim 13, Pouliot teaches
The system of claim 11 further comprising an infotainment system configured to suggest a route for the vehicle based on the preferences stored in the profiles. See preceding logic for claim 3.

Regarding claim 14, Pouliot teaches
The system of claim 11 wherein the inputs include at least one of an object outside the vehicle and content being played in the vehicle. See preceding logic for claim 4.

Regarding claim 15, Pouliot teaches
The system of claim 11 wherein the inputs include a billboard, a landmark, an object, or scenery surrounding the vehicle. See preceding logic for claim 5.

Regarding claim 16, Pouliot teaches
The system of claim 11 wherein the sensing system is further configured to: create a profile for one of the occupants not having a profile; receive a permission setting from the one of the occupants; and perceive preferences of the one of the occupants according to the permission setting. See preceding logic for claim 6.

Regarding claim 17, Pouliot teaches
The system of claim 11 wherein when the inputs include an object outside the vehicle, the sensing system is further configured to identify the object using a GPS location of the vehicle and either a map of surroundings of the vehicle or data of the surroundings collected by the camera system while the object is perceived. See preceding logic for claim 7.

Regarding claim 19, Pouliot teaches
The system of claim 11 wherein when the inputs include content being played in the vehicle, the sensing system is further configured to: detect an input from one of the occupants to a device playing the content; determine whether the one of the occupants likes or dislikes the content based on the input; collect information about the content from the device or from an external source in response to the one of the occupants liking the content; and store the information in the profile of the one of the occupants. See preceding logic for claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot in view of Lin (US 20190325219 A1).

The method of claim 1. 
Pouliot teaches all of the elements of the current invention as stated above except
wherein when the inputs include an object outside the vehicle, the method further comprising: 
detecting where one of the occupants is gazing based on a GPS location of the vehicle and either stored mapping data or concurrently collected data of surroundings of the vehicle; and 
estimating whether the one of the occupants likes or dislikes the object based on an amount of time for which the one of the occupants views the object and by processing audiovisual data collected from the one of the occupants while viewing the object using one of the trained models. 
Lin teaches it is known to provide the above elements. See at least FIG. 1 and [0029] where the system 100 includes an internal camera 130 that is used to track gestures (such as an occupant’s head and face position and eye gaze) made by passengers in order to determine their evolving interests (likes or dislikes). Also see at least [0053]- [0057] where GPS location of the car can be used to enhance search results and additional data presented to the passenger. The position and orientation of the passenger face (gaze) can be used to determine if the passenger is focusing/tracking a specific area outside.
See at least [0054] where focusing/tracking a particular area (observing the object over an amount of time) is an indication of interest (like or dislike of the occupant). Also see at least [0038]- [0039] where the position and orientation of a passenger’s face is recorded and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pouliot to incorporate the teachings of Lin and provide the input to include an object outside the vehicle, identifying the object using a GPS location of the vehicle and data of the surroundings collected by the camera system while the object is perceived, and estimating whether the one of the occupants likes or dislikes the object based on an amount of time for which the occupant views the object. In doing so, “[a]n integral internal and external camera system may be used to provide an enhanced and safe user experience.” ([0003]) Further, this system enables any passenger in any vehicle to “be entertained and interact with the outside world, and ensures that they reach their destination safely” and allows “car passengers to interact with the outside world by capturing images on demand from cameras facing out from the car.” ([0024])

Regarding claim 18, Pouliot in view of Lin teaches
The system of claim 11 wherein when the inputs include an object outside the vehicle, the sensing system is further configured to: detect where one of the occupants is gazing based on a GPS location of the vehicle and either stored mapping data or concurrently collected data of surroundings of the vehicle; and estimate whether the one of the occupants likes or dislikes the object based on an amount of time for which the one of the occupants views the object and by processing audiovisual data collected from the one of the occupants while viewing the object using one of the trained models. See preceding logic for claim 8.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouliot in view of Kim (US 20140168064 A1).

Regarding claim 10, Pouliot teaches
The method of claim 1 wherein when the inputs include content being played in the vehicle, the method further comprising: 
detecting body movement of one of the occupants using the trained models and any of the camera system, the haptic sensing system, the audio system; See at least Pouliot FIG. 4 and [0032]- [0033] where the vehicle 100 may include a number of user interface devices in which the user interface devices receive and translate human input into a mechanical movement or electrical signal or stimulus. For example, human input can be body movement or body part movement. The human input may be configured to control one or more functions of the vehicle 100. The instrument panel 400 of the vehicle comprising an input device 432 (such as a touchscreen) which may be configured as a 3D gesture capture device. 
estimating whether the one of the occupants likes or dislikes the content based on the detected body movement. See at least [0073]- [0076] where, upon request of the one or more occupants, the occupant assistant can automatically make a reservation to reserve the table. It 
collecting information about the content in response to the one of the occupants liking the content; and storing the information in the profile of the one of the occupants.
See at least Pouliot [0073]- [0078] where the vehicle database manager 820 may collect vendor information from the vendor server (external source) such as information about the goods or services purchased by the occupant(s). The collected information is stored in the profile of the one of the occupants in order to update the profile.
Pouliot teaches all of the elements of the current invention as stated above except Pouliot does not explicitly teach detecting body movement of one of the occupants responsive to the content being played. Kim teaches it is known to provide the above elements. See at least [0022], [0039], and [0064]- [0070] where the system may be configured to recognize a gesture of one of the passengers and output a signal to the controller according to the type of gesture (body movement) detected in order to control an output display for displaying content to the passenger.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pouliot to incorporate the teachings of Kim and provide the method of detecting body movement of one of the occupants responsive to the content being played. In doing so, “the passenger is able to manipulate a steering wheel with one hand and keep their eyes forward while controlling multiple in-vehicle electronic 

Regarding claim 20, Pouliot in view of Kim teaches
The system of claim 11 wherein when the inputs include content being played in the vehicle, the sensing system is further configured to: detect body movement of one of the occupants responsive to the content being played using the trained models and any of the camera system, the haptic sensing system, the audio system; estimate whether the one of the occupants likes or dislikes the content based on the detected body movement; collect information about the content in response to the one of the occupants liking the content; and store the information in the profile of the one of the occupants. See preceding logic for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.P./03/26/2022Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661